Citation Nr: 1801271	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-38 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM), to include whether the appellant's character of discharge is a bar to VA compensation benefits.

2.  Entitlement to service connection for coronary artery disease, to include whether the appellant's character of discharge is a bar to VA compensation benefits.

3.  Entitlement to service connection for hypertension, , to include whether the appellant's character of discharge is a bar to VA compensation benefits.

4.  Entitlement to service connection for bilateral hearing loss, to include whether the appellant's character of discharge is a bar to VA compensation benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1970 to February 1973, including in the Republic of Vietnam, but, having received an other than honorable discharge from this period of service, he is barred from receiving VA benefits based on such service for this period.  He had prior National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied the benefits sought on appeal.  

The Board notes that the appellant did not request a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The appellant was discharged from active service in February 1973, under other than honorable conditions as a result of willful and persistent misconduct. 

2.  There is no evidence showing that the United States Army Discharge Review Board has upgraded the appellant's discharge. 

3.  There is no evidence showing that the appellant was insane at the time of the offenses that resulted in his discharge under conditions other than honorable.

4.  Any current DM is not related to a period of honorable service.

5.  Any current coronary artery disease is not related to a period of honorable service.

6.  Any current hypertension is not related to a period of honorable service.

7.  Any current bilateral hearing loss is not related to a period of honorable service.


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from service is a bar to VA benefits. 38 U.S.C. § 5303 (2012); 38 C.F.R. § 3.12 (2017).

2.  Based on this bar to VA benefits from the appellant's only period of active service, the criteria for service connection for DM, coronary artery disease, hypertension, and bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, DM, hypertension, and coronary artery disease will be presumed to have been incurred in or aggravated by service if such diseases become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C. §§ 101 (24), 106.  Reserve and National Guard service generally means ADT and IDT. ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101 (23); 38 C.F.R. § 3.6 (d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C. § 1106; 38 C.F.R. § 3.6 (a).  Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a Veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the appellant's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The appellant maintains that his bilateral hearing loss, DM, hypertension, and coronary artery disease either had their onset during his period of active service in the Republic of Vietnam or are related to his exposure to Agent Orange/herbicides while in Vietnam.  Moreover, the appellant asserted that his character of discharge was not dishonorable and should not bar him from pursuing service connection for bilateral hearing loss, DM, hypertension, and coronary artery disease.  The appellant further asserted in an October 2015 statement that he was under the impression that his discharge was upgraded and that he never heard of an additional review.  Also, he has not asserted that he was insane. 

The record indicates that the appellant had several disciplinary problems during his service.  He was absent without leave (AWOL) for 208 days and abused alcohol on multiple occasions, even after he was sent to rehabilitation.  He was disciplined on four separate occasions under Article 15 of the Uniform Code of Military Justice for being AWOL.  

In April 1977, the appellant applied for an upgraded discharge, which was granted in May 1977 under the Department of Defense special discharge review program.  In July 1978, the United States Army Discharge Review Board did not reaffirm the appellant's recharachterization as he was discharged for unfitness due to frequent, acts of misconduct with four Articles 15s, eight periods of AWOL for 208 days, and one period of confinement for 14 days.  A copy of the United States Army Discharge Review Board's decision was sent to the appellant.  In April 1978, the appellant sent VA a letter to respond to the notification that he had an other than honorable discharge.  He stated that he was served with divorce papers when he returned from the republic of Vietnam and that he began to drink heavily.  He admitted to being AWOL and stated that he agreed to an undesirable discharge based on his substandard performance.  In a March 1979 VA administrative decision, it was found that there was a statutory bar to benefits for the period of service which began on January 30, 1970 and terminated on February 16, 1973, with an other than honorable discharge.  

The term "Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  See 38 C.F.R. § 3.1 (d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C. § 101 (2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on the VA as to the character of discharge.  See 38 C.F.R. Â§ 3.12 (a). 

A discharge because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  A discharge based on willful and persistent misconduct includes a discharge under other than honorable conditions if that discharge was given for more than a minor offense.  See 38 C.F.R. § 3.12 (d)(4).  A discharge or release from service under dishonorable conditions is a bar to the payment of benefits unless, however, it is found that the person was insane at the time of committing the offenses causing the discharge.  See 38 C.F.R. § 3.12 (b). 

Given the evidence as outlined above, the Board finds that the appellant's discharge was for more than a minor offense.  As outline above, the appellant was cited for offenses throughout the majority of his period of service, not only for offenses related to alcohol abuse but also involving being AWOL and disobeying orders.  A complete review of the appellant's service records reflects a pattern of misconduct that is deemed both willful and persistent. 

As noted, the appellant has not asserted that he was insane at the time of the offenses and the evidence of record does not otherwise raise this question.  Although the appellant noted various defenses and reasons for his disciplinary problems, the Board finds that the evidence clearly shows that the appellant's other than honorable discharge was due to willful and persistent misconduct and there are no defenses other than insanity that provides an exception to the bar to VA compensation benefits that willful and persistent misconduct creates.  In addition, although the record indicates that the appellant has sought to have his discharge upgraded by the Department of Defense, the United States Army Discharge Review Board did not reaffirm the appellant's recharachterization.  Furthermore, the appellant was on notice of the United States Army Discharge Review Board decision that did not reaffirm his May 1977 recharachterization as he responded acknowledging such and offering justifications for his actions.  Consequently, the Board finds that the character of the appellant's discharge is dishonorable based upon willful and persistent misconduct and that, as a result, he is not eligible for VA compensation benefits based on this period of service.  The Veteran has not indicates that service connection is warranted on any other period of service..


ORDER

Eligibility for VA compensation benefits is denied based upon the character of the appellant's discharge.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


